UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 9, 2016 MABVAX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-31265 93-0987903 (State or otherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11535 Sorrento Valley Rd., Suite 400 San Diego, CA 92121 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (858)259-9405 11588 Sorrento Valley Rd., Suite 20 San Diego, CA 92121 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. On February 9, 2016, MabVax Therapeutics Holdings, Inc. (the “Company”) participated in the BIO CEO and Investor Conference where its Chief Executive Officer made a presentation. The presentation is attached hereto as Exhibit 99.1. Forward-Looking Statements Certain statements in this Form 8-K and the Exhibit are forward-looking statements that involve a number of risks and uncertainties. Such forward-looking statements include statements about data and other information regarding our discovery platform and plans, drug development (pre-clinical and clinical) plans, pipelines, timelines and milestones, patient needs, mechanisms of action, market opportunities, capital efficiency, management, external partnering of products for additional capital,external funding, financial results, current rate of spending, and patent rights.Actual events or results may differ materially from our expectations. Factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to, the following: our discovery and (pre-)clinical drug development programs could have unexpected or unfavorable results or results that fail to meet our or our investors’ expectations; these programs could experience regulatory and other delays and/or unexpected terminations; we may not be able to raise future capital or receiving funding as expected or as needed due to market factors or Company results or both; patient needs and market opportunities may change and/or fail to meet expectations; we may not be able to partner our products or receive or defend patent rights that are important to our business. Detailed information regarding these and other factors that may cause actual results to differ materially from the results expressed or implied by statements in this report may be found in the Company's periodic filings with the Securities and Exchange Commission, including the factors described in the section entitled "Risk Factors" in its annual report on Form 10-K for the fiscal year ended December 31, 2014 (filed on March 31, 2015, as amended April 2 and April 30, 2015), and its Registration Statement on Form S-1 filed on January 28, 2016 and amended on February 8, 2016. The information disclosed under this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. The exhibit listed in the following Exhibit Index is furnished with this Current Report on Form 8-K. Exhibit No. Description Corporate Presentation dated February 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MABVAX THERAPEUTICS HOLDINGS, INC. Dated: February 12, 2016 /s/ Gregory Hanson Gregory Hanson Chief Financial Officer
